Citation Nr: 0114847	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, infraorbital fracture and facial injury 
involving nerve damage.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1984 to June 
1990.

This appeal to the Board of Veterans Appeals (the Board) is 
from the initial rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
in March 2000.

Service connection has also been granted for residuals of 
head trauma with sinus disability and headaches, for which a 
10 percent rating is assigned; and residuals, left knee 
meniscus tear, for which a 10 percent rating is also now 
assigned.  The combined evaluation is currently at 30 
percent.

In his Substantive Appeal, a VA Form 9, dated in October 
2000, the veteran indicated that the issue shown on the front 
page of this decision was the sole issue on appeal.  He also 
declined to participate in a personal hearing.

Because this appeal is from the initial rating, the 
possibility of "staged" ratings must be taken into 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service-connected disabilities are all the 
result of a fall from a roof top in 1988 while in service.  

In assessing the circumstances of the current appeal, the 
Board notes that the veteran's service-connected sinus 
problems and headaches are to some extent another reflection 
of residual factors of the same inservice head trauma.  As 
such, they may be collateral to, but are not duplicative of, 
the rating factors involved in the current appellate issue.  

The veteran is a commercial airline pilot, and he argues that 
he walks a fine line between being able to fly and not being 
able to fly because of disability.  He has indicated that his 
ongoing, annoying and consistent pain is impacted by cabin 
pressurization and atmosphere; and that his face hurts every 
time he flies and even hurts when he changes altitudes when 
driving a car.  

Specifically, the veteran notes that his face is 
significantly paralyzed on the left side, and since it is 100 
percent and totally numb, this would certainly seem to equate 
to "complete" and "total" as characterized in the rating 
criteria.  He admits that his impairment is only on one side 
of his face, but argues that since neurological ratings are 
based on unilateral involvement, he cannot understand how it 
can be said that his paralysis is merely partial or 
incomplete.

A private physician, LB, MD, in a statement in December 1999, 
reported that he had treated the veteran since 1988 for 
continued facial neuropathy as a result of his inservice 
facial injuries.

The veteran was provided with extensive VA examinations in 
January 2000, and to a great extent, these examinations are 
quite informative.  Nonetheless, there remain some issues as 
to the nature of his disabilities which are pivotal to the 
accurate evaluation of the disabilities under pertinent 
schedular criteria.

At the present time, the RO has assigned the current 10 
percent for the veteran's neurological problems of the left 
side of his face under Code 8207 which relates to paralysis 
[complete or partial, neuralgia or neuritis, under Codes 
8207, 8307 and 8407 respectively] as involves the 7th 
(facial) cranial nerve.  

Ratings under Code 8207 range from 10 percent for moderate, 
incomplete paralysis; or 20 percent for severe incomplete 
paralysis; to 30 percent for complete paralysis of the facial 
branch of the 7th cranial nerve.  The Note associated 
therewith under 38 C.F.R. § 4.124a states that the ratings 
are dependent upon the relative loss of innervation of facial 
muscles.

On the other hand, comparable schedular provisions for the 
5th (trigeminal) cranial nerve [as rated under Code 8205, 
8305 and 8405, respectively] provide for ratings ranging from 
10 percent for moderate incomplete paralysis, to 30 percent 
for severe incomplete paralysis, to 50 percent for complete 
paralysis.  The Note associated with these ratings under 38 
C.F.R. § 4.124a states that they are dependent upon relative 
degree of sensory manifestations or motor loss.  

Other criteria are available for cranial nerve impairment 
involving the 9th (glossopharyngeal) cranial nerve under 
Codes 8209. 8309 and 8409); the 10th (pneumogastric, vagus ) 
cranial nerve under Codes 8210, 8310 and 8410; the 11th 
(spinal accessory, external branch) cranial nerve under Codes 
8211, 8311, and 8411; and the 12th (hypoglossal) cranial 
nerve under Codes 8212, 8312 and 8412.

The Schedule of Rating Disabilities refers to disability from 
lesions of peripheral portions of 1st, 2nd, 3rd, 4th, 6th and 
8th nerves as being rated under "Organs of Special Sense" 
[but not the 5th and 7th].  

It is further noted that ratings for cranial nerves are for 
unilateral involvement, and when bilateral, these are 
combined but without the bilateral factor.  See 38 C.F.R. 
§ 4.124a and Notes.

The Schedule of Rating Disabilities further notes that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis...The maximum rating 
for neuritis not characterized by organic changes like this 
will be as moderate, incomplete paralysis.  See 38 C.F.R. 
§ 4.123.

And finally, the Schedule of Rating Disabilities notes that 
neuralgia, cranial or peripheral, characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124.

VA examinations in January 2000, in several circumstances, 
specifically refer to the residual damage as being to the 
zygomaticofacial branch of the maxillary nerve of the 5th 
cranial nerve.  This may logically be more appropriately 
reflected under Code 8205, as that relates to the 5th rather 
than the 7th cranial nerve as currently rated by the RO.  In 
any event, this has not been fully considered by the RO.  

The veteran has candidly indicated that he has no appreciable 
loss of smell or taste.  However, he and examiners have 
described his current facial disability as involving pain, 
tingling and numbness, in particular.  

There is no apparent muscle weakness or sensory change 
involving the lips, but there is tenderness in the area of 
the left inferior orbital rim and over the left maxillary 
sinus (the latter of which is in part contemplated in the 
separate service-connected sinus/headache disability rating 
cited above).  The tenderness is demonstrated in even mild 
pressure, and disturbs his sleep.

However, it has been observed by more than one physician that 
the veteran's face itself is somehow "asymmetrical" or 
"lopsided".  

The veteran's smile has been described as "eccentric"; and 
when he smiles, the lips on the right have a different 
contour than the lips on the left, although one physician 
opined that this did not seem to be due to lip paralysis as 
such.  

There is sensory loss on the left side of his nose and 
covering virtually the entire left cheek extending in a 
wedge-shape from the lateral face to the nose.  However, in 
rating the residuals, while sensation has been discussed, 
these more intangible and to an extent, somewhat cosmetic 
aspects of his disability have not been addressed.

Under ongoing regulations, VA has had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The duty to assist has been held to include conducting a 
thorough medical evaluation so that the evaluation of a 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

Moreover, since the most recent Board remand, in addition, 
there has also been a significant change in other pertinent 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment of his facial 
symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).



3.  The RO should contact the VA 
physician who performed the January 2000 
VA Brain and Spinal Cord and Cranial 
examinations, and, if the examiner is 
available, request that the examiner 
address the following medical issues: 

(a)  The examiner identified the 
zygomaticofacial branch of the maxillary 
nerve of the 5th cranial nerve of the 
left face as the involved nerve.  The 
examiner should opine as to whether the 
paralysis thereof is incomplete or 
complete; and exactly what functions and 
sensations are involved as a result? 

(b) What is the extent of sensory, 
cosmetic and any other functional facial 
symptoms including pain, with a specific 
focus by the physician(s) on quantifying 
each of these by annotations to the 
record. 

If the examiner who previously examined 
the veteran is no longer available, the 
questions should be presented to another 
qualified physician for a definitive, 
annotated and detailed response to the 
same questions.  

It may not be necessary for the veteran 
to be reexamined by VA, but if the 
physician who examined him in January 
2000 is of the belief that another 
examination is required, this should be 
scheduled.

In any event, colored, unretouched photos 
must be taken of the veteran's face in 
all projections, and these must be 
attached to the claims file.




In any event, the entire claims file with 
all evidence, as well as a copy of this 
remand must be made available to and 
reviewed by the physician prior and 
pursuant to furnishing of the above 
requested medical opinions.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for residuals, 
infraorbital fracture and facial injury 
involving nerve damage.  In so doing, the 
RO should document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2000), and Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


